FENNEMORE CRAIG, P.C.

ATTORNEYS AT Law
Las VEcas

—

oO Oo Oo NO on F&F WH DN

28

Case 2:21-cv-01166-APG-NJK Document 1 Filed 06/21/21

Josh Reid

Nevada Bar No. 7497
FENNEMORE CRAIG, P.C.

300 South Fourth Street, Suite 1400
Las Vegas, Nevada 89101
Telephone: (702) 692-8000
Facsimile: (702) 692-8099

Email: jreid@fennemorelaw.com

Eric L. Maassen

(Pro Hac Vice Forthcoming)

William J. McKenna

(Pro Hac Vice Forthcoming)

Tanya C. O’Neill

(Pro Hac Vice Forthcoming)

FOLEY & LARDNER LLP

777 E. Wisconsin Ave.

Milwaukee, WI 53202

Telephone: (414) 271-2400

Facsimile: (414) 297-4100

Email: emaassen@foley.com
wmckenna@foley.com
toneill@foley.com

Attorneys for Plaintiff Le Petomane XXVII, Inc., not
individually, but solely in its representative capacity
as trustee of the Nevada Environmental Response
Trust

Page 1 of 16

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

LE PETOMANE XXVII, INC., an Illinois
corporation, not individually, but solely in its
representative capacity as trustee of the Nevada
Environmental Response Trust,

Case No.:

Plaintiff,
Vv.

AMERICAN PACIFIC CORPORATION, a
Nevada corporation,

Defendant.

 

 

 

Plaintiff, Le Petomane XXVII, Inc., not individually, but solely in its representative

capacity as trustee of the Nevada Environmental Response Trust ("Trustee"), as and for its

18524410.1/05593 1.0001

COMPLAINT

JURY DEMAND

 
—

oO Oo Oo NO on F&F WH DN

28

FENNEMORE CRAIG, P.C.

ATTORNEYS AT Law
Las VEcas

 

Case 2:21-cv-01166-APG-NJK Document1 Filed 06/21/21 Page 2 of 16

Complaint against Defendant American Pacific Corporation (“AMPAC” or “Defendant”), alleges
and states as follows:
Nature of the Action

l. This action is brought under the provisions of the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, 42 U.S.C §§ 9601 et seq. ("CERCLA").
The Trustee on behalf of the Nevada Environmental Response Trust ("NERT") seeks, among other
relief:

(a) recovery from AMPAC under CERCLA Section 107(a) of response costs expended, and
to be expended, by NERT with respect to the Weir Project, as defined herein;

(b) contribution from AMPAC under CERCLA Section 113(f) for response costs expended,
and to be expended, by NERT with respect to the Weir Project, as defined herein;

(c) contribution under Nevada Revised Statutes Section 17.225; and,

(d) compensatory relief for unjust enrichment.

2. In 2017, NERT was ordered by the Nevada Division of Environmental Protection
(“NDEP”) to undertake a removal action related to perchlorate in the Las Vegas Wash, a tributary
to Lake Mead, in connection with the Southern Nevada Water Authority’s (““SNWA”) construction
of two erosion control weirs in the Las Vegas Wash. To date, NERT has spent over $36 million
(with work ongoing related to decommissioning and costs continuing to accrue) to build, operate,
and decommission the pumping and treatment facilities to treat the perchlorate in groundwater
associated with SNWA’s dewatering activities.

3. Subsequent to completing the removal action, NERT discovered that the vast
majority of the perchlorate treated by NERT as part of the removal action originates from a former
manufacturing site that was owned and operated by Defendant AMPAC and its corporate
predecessor, Pacific Engineering & Production Co. of Nevada (“PEPCON”). NERT has spent the
majority of the $36 million to treat hazardous substances for which AMPAC is legally responsible.

4, By this action, NERT seeks to recover from AMPAC the response costs that NERT
incurred to treat AMPAC’s perchlorate. NERT also seeks a declaratory judgment that Defendant
is liable for future response decommissioning costs or damages.

-2-

18524410.1/05593 1.0001

 
—

oO Oo Oo NO on F&F WH DN

28

FENNEMORE CRAIG, P.C.

ATTORNEYS AT Law
Las VEcas

 

Case 2:21-cv-01166-APG-NJK Document1 Filed 06/21/21 Page 3 of 16

The Parties

5. Plaintiff is the trustee of NERT, which is a trust that was established on February
14, 2011 in connection with the confirmation of Tronox LLC’s (formerly known as Kerr-McGee
Chemical LLC) (“Tronox”) Chapter 11 bankruptcy filed in the U.S. Bankruptcy Court for the
Southern District of New York, in January 2009. The Trustee is a corporation organized and
existing under the laws of the State of Illinois with its headquarters and principal executive offices
located in Chicago, Illinois, is the sole trustee of NERT and administers NERT under the terms of
a written Trust Agreement.

6. NERT’s primary purpose is to own Tronox’s former chemical manufacturing
facility located approximately 13 miles southeast of the City of Las Vegas in an unincorporated
area of Clark County, Nevada (“Henderson Site”) and to remediate certain environmental impacts
at or migrating from the Henderson Site.

7. The Trustee brings this suit, not individually, but solely in its representative capacity
as trustee of the Trust. The Trustee is a citizen of the State of Illinois and of no other state.

8. Defendant AMPAC, the corporate successor to PEPCON, is a corporation organized
under the laws of the State of Nevada, with a principal place of business located at 10622 West
6400 North, Cedar City, Utah 84721. AMPAC 1s a citizen of the State of Nevada and of the State
of Utah and no other state.

9. PEPCON formerly owned and, until 1988, operated a chemical manufacturing
facility approximately one and a half miles west of the Henderson Site (the “AMPAC Site”).

Jurisdiction and Venue

10. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal
question jurisdiction); Sections 107(a) and 113(b) of CERCLA, 42 U.S.C. §§ 9607(a), and 9613(b)
(CERCLA grant of jurisdiction); 28 U.SC. § 1367 (Supplemental Jurisdiction); and 28 U.S.C. §
1332 (Diversity Jurisdiction) in that this is a civil action where the matter in controversy exceeds
the sum or value of $75,000, exclusive of interest and costs, and is between citizens of different
States. A trust “has the citizenship of its trustee or trustees.” Johnson vy. Col. Props. Anchorage,
LP, 437 F.3d 894, 899 (9th Cir. 2006). The Trustee is the Plaintiff.

-3-

18524410.1/05593 1.0001

 
—

oO Oo Oo NO on F&F WH DN

28

FENNEMORE CRAIG, P.C.

ATTORNEYS AT Law
Las VEcas

 

Case 2:21-cv-01166-APG-NJK Document1 Filed 06/21/21 Page 4 of 16

11. The Trustee is an Illinois corporation with its headquarters in Chicago, Illinois;
because its “nerve center” is in Illinois, it is a citizen of that state for diversity purposes.

12, | AMPAC is a Nevada corporation with its headquarters in Cedar City, Utah; and
because its “nerve center” is in Utah, it is a citizen of that state for diversity purposes.

13. Section 1332(a)(2) “provides district courts with original jurisdiction of all civil
actions where the matter in controversy exceeds the sum or value of $75,000 and is between citizens
of a state and citizens or subjects of a foreign state.” JPMorgan Chase Bank v. Traffic Stream (BVI)
Infrastructure Ltd., 536 U.S. 88, 91 (2002) (internal quotation marks and ellipses omitted).
Therefore, the parties are citizens of different states for purposes of diversity. This action is of a
civil nature involving, exclusive of interest and costs, a sum in excess of $75,000.00. Every issue
of law and fact in this action is wholly between a plaintiff who is a citizen of a state that is different
from the state of which a defendant is a citizen,

14. Because of the federal question jurisdiction, this Court also has supplemental
jurisdiction pursuant to 28 U.S.C. § 1367(a)-(b) over the state law claims asserted against the
defendant, regardless of the amount in controversy.

15. | This Court has general personal jurisdiction over AMPAC because it is organized
and exists under Nevada’s corporate laws, i.e., Nevada Revised Statutes Title 7.

16. This Court also has specific personal jurisdiction over AMPAC because it has
purposefully availed itself of the laws and protections of this forum by conducting business here
by registering with the Nevada Secretary of State as a corporation.

17. Under these circumstances, the exercise of jurisdiction over AMPAC would be
reasonable,

18. Venue lies in this district pursuant to Section 113(b) of CERCLA, 42 U.S.C. §
9613(b), and 28 U.S.C. § 1391(b), because the properties at issue are located within this judicial
district, the releases or threatened releases of solid or hazardous wastes or hazardous substances or
materials occurred in this judicial district, a substantial part of the events or omissions giving rise
to the claim occurred in this district, and a substantial part of the property that is the subject of the

action is situated in this district.

18524410.1/05593 1.0001

 
—

oO Oo Oo NO on F&F WH DN

28

FENNEMORE CRAIG, P.C.

ATTORNEYS AT Law
Las VEcas

 

Case 2:21-cv-01166-APG-NJK Document1 Filed 06/21/21 Page 5 of 16

19, Venue lies in the unofficial Southern Division of this Court.
Factual Background

A. Historic Operations, Contaminants, and Environmental Response Activities at

the AMPAC Site

20. The PEPCON facility was built near Henderson, Nevada in or about 1958. In 1997,
PEPCON merged with, and into AMPAC Development Company, which changed its name to
AMPAC, Inc. In 1998, AMPAC, Inc. merged with, and into American Pacific Corporation.

21. From approximately 1958 through 1988, perchlorate was produced at the AMPAC
Site. Operations at the AMPAC Site terminated on or about May 4, 1988.

22. During the time PEPCON and AMPAC owned and operated the AMPAC Site, spills
and releases of hazardous substances at the AMPAC Site contaminated soil and groundwater at,
and beneath the AMPAC Site. Perchlorate contamination in groundwater has been identified at,
and emanating from the AMPAC Site.

23. AMPAC installed and operated a perchlorate remediation system to remove
perchlorate from groundwater migrating from the AMPAC Site.

24. Notwithstanding the treatment system installed and operated by AMPAC, not all of
AMPAC’s perchlorate in groundwater is captured by the treatment system and continues to migrate
to the north into the Las Vegas Wash.

B. Historic Operations, Contaminants, and Environmental Response Activities at

the Tronox Henderson Site

25. | The Henderson Site was developed in 1942 by the U.S. government as a magnesium
production plant in support of the World War II effort. Perchlorate was produced at the Henderson
Site beginning in 1952 and ending in 1998.

26.  Tronox, the former owner of the Henderson Site, began investigating potential
environmental impacts in July 1981 from both current and historic operations.

27. In the late 1990s, Tronox installed a seep water collection system adjacent to the
Las Vegas Wash to mitigate the discharge of perchlorate into the Las Vegas Wash and a treatment
system to treat the collected perchlorate-impacted groundwater.

-5-

18524410.1/05593 1.0001

 
—

oO Oo Oo NO on F&F WH DN

28

FENNEMORE CRAIG, P.C.

ATTORNEYS AT Law
Las VEcas

 

Case 2:21-cv-01166-APG-NJK Document1 Filed 06/21/21 Page 6 of 16

28. In 2001, Tronox installed a groundwater extraction system downgradient of the
Henderson Site and in 2004, a groundwater treatment system at the Henderson Site. All perchlorate
in groundwater associated with historic releases migrating from the Henderson Site are captured by
the groundwater treatment system at the Henderson Site.

Cc. Early Perchlorate Detection and Study in the Colorado River and Las Vegas

Wash

29, The Las Vegas Wash is a tributary which flows into Lake Mead and the Colorado
River system, which affects approximately 30 million end water users in Nevada, Arizona, and
California. In the late 1990s, perchlorate was detected in the Lower Colorado River Basin system.

30. Based on sampling conducted by SNWA and others, the occurrence of perchlorate
in the Lower Colorado River Basin system was determined to have originated in the Las Vegas
Wash. In the late 1990s, perchlorate loadings of up to 1,000 pounds per day were shown to be
entering the Colorado River system.

D. Southern Nevada Water Authority Weir Project

31. In the late 1990s, SNWA, a collection of local agencies which address water issues
on a regional level in Nevada, developed the Las Vegas Wash Stabilization Program to protect
wetlands, reduce erosion, intercept contamination, minimize sediment transport to Lake Mead,
create recreation opportunities, and restore habitat in the Las Vegas Wash.

32. Pursuant to this program, SNWA constructed a number of permanent grade
stabilization weirs within the Clark County Wetlands Park. A grade stabilization weir is a physical
barrier placed in a waterbody with the primary purpose to control flow to reduce erosion. In the
late 2000s, SNWA proposed to construct additional weirs within the Las Vegas Wash near Clark
County Wetlands Park as part of this stabilization program.

33, Two of the weirs, the Sunrise Mountain Weir and the Historic Lateral Weir, are
located downgradient of the AMPAC Site and the Henderson Site. The weir construction project
required SNWA to “dewater” the construction site areas by extracting groundwater in the vicinity

of the Sunrise Mountain Weir and the Historic Lateral Weir (“Weir Project”).

18524410.1/05593 1.0001

 
—

oO Oo Oo NO on F&F WH DN

28

FENNEMORE CRAIG, P.C.

ATTORNEYS AT Law
Las VEcas

 

Case 2:21-cv-01166-APG-NJK Document1 Filed 06/21/21 Page 7 of 16

34. The groundwater extracted during the Weir Project was projected to contain
approximately three tons of perchlorate.

35. | NDEP determined that direct discharge of the groundwater from the Weir Project
into the Las Vegas Wash without treatment would substantially contribute to the continued
exceedance of the Nevada provisional maximum contaminant level for perchlorate of 18 parts per
billion within the Las Vegas Wash, and that any increase in perchlorate loading to the Las Vegas
Wash, a tributary to Lake Mead, and to the Colorado River, would threaten the environment and
drinking water sources for the Las Vegas Valley and for populations in Arizona and Southern
California.

36. OnApril 12,2016, given that treating groundwater extracted during the Weir Project
was a time-critical removal action, NDEP ordered NERT to provide NDEP with an Engineering
Evaluation/Cost Analysis (“EE/CA”) evaluating the cost, feasibility, evaluation of remedial
alternatives, schedule, and permitting requirements for transferring, conveying and treating
groundwater extracted during the Weir Project before discharge into the Las Vegas Wash. A copy
of the order is attached as Ex. A.

37. On August 30, 2016, NERT submitted an EE/CA to NDEP evaluating the cost,
feasibility, evaluation of remedial alternatives, schedule, and permitting requirements for
transferring and treating groundwater extracted during the Weir Project. The EE/CA was released
for public comment and no public comments were received.

38. | Based on NDEP’s review of the current groundwater data, NDEP believed the Weir
Project was located in an area of the Las Vegas Wash where the perchlorate groundwater plume
from the Henderson Site intersects the Las Vegas Wash.

39. On March 3, 2017, NDEP ordered NERT to perform a removal action to treat
perchlorate-impacted groundwater generated during SNWA’s dewatering associated with the Weir
Project (“Weir Order”). NDEP determined that any increase in perchlorate loading to the Las Vegas
Wash, a tributary to Lake Mead, and to the Colorado River, would threaten the environment and

drinking water sources for the Las Vegas Valley and for populations in Arizona and Southern

18524410.1/05593 1.0001

 
—

oO Oo Oo NO on F&F WH DN

28

FENNEMORE CRAIG, P.C.

ATTORNEYS AT Law
Las VEcas

 

Case 2:21-cv-01166-APG-NJK Document1 Filed 06/21/21 Page 8 of 16

California. The Weir Order required NERT to construct a treatment plant capable of treating 6,900
gallons per minute. A copy of the Weir Order is attached as Ex. B.

40. | Dewatering operations at the Sunrise Mountain Weir and the Historic Lateral Weir
occurred from January 2018 to August 2018. During the dewatering operations, NERT
continuously operated the treatment plant it constructed consistent with the Weir Order.

41. In or about March 2017, Geosyntec Consultants, Inc. prepared a Technical
Memorandum and submitted it to NDEP, that assessed and evaluated the capture zone created by
AMPAC’s existing treatment system of the groundwater migrating from the AMPAC Site to the
Las Vegas Wash. The purpose of this analysis was to determine if any perchlorate impacted
groundwater “escaped” the capture zone of AMPAC’s system. Based on the data presented in the
Technical Memorandum, NERT determined for the first time, that the vast majority of the
perchlorate contamination in the groundwater that originated from the AMPAC Site, which was
not otherwise captured by the AMPAC treatment system, flowed in the immediate vicinity of the
Weir Project. This contaminated groundwater was the water that SNWA extracted through the Weir
Project construction and NERT was treating.

42. Subsequent investigations by NERT, including particle flow analysis and chemical
“fingerprinting” of the perchlorate plumes emanating from the AMPAC Site and the Henderson
Site and extending to the vicinity of the Weir Project, confirmed that the vast majority of the
perchlorate treated by NERT as part of the Weir Project, originated from the AMPAC Site.
Through the chemical analysis, NERT determined that the perchlorate migrating from the AMPAC
Site and the perchlorate migrating from the NERT Site are chemically distinct due to the difference
in levels of chlorate.

43. The hazardous substances released at the AMPAC Site have contaminated
groundwater in the vicinity of the AMPAC Site, the vicinity of the Weir Project and the Las Vegas
Wash, and NERT has incurred necessary response costs as a result of the release of hazardous
substances from AMPAC’s site. Accordingly, the Trustee, on behalf of NERT, seeks recovery of

and contribution for response costs from AMPAC.

18524410.1/05593 1.0001

 
Oo wo nN DO oO fF W HY =

MB bo 8D BSD? BO RO RO ON hh SelmlUcrhUrhUrvrtFThLUcrhlUcrFhUrUrFhmhUchrOFhUOFhlhlU mF
“SN Dm om fF WO NY | 90D OF DAN DOD on fF WD NY =| OD

28

FENNEMORE CRAIG, P.C.

ATTORNEYS AT Law
Las VEcas

 

Case 2:21-cv-01166-APG-NJK Document1 Filed 06/21/21 Page 9 of 16

FIRST CAUSE OF ACTION
(Cost Recovery Under Section 107 of CERCLA)

44, _ Plaintiff repeats and re-alleges all of the foregoing allegations and incorporates the
same by this reference.

45, Section 107(a)(4)(B) of CERCLA, 42 U.S.C. § 9607(a)(4)(B), provides that any
“covered person ... shall be liable for... any other necessary costs of response incurred by any
other person consistent with the national contingency plan [the (“NCP”)].”

46. | NERT isa “person” within the meaning of Section 101(21) of CERCLA, 42 U.S.C.
§ 9601(21).

47. Defendant is a “person” within the meaning of Section 101(21) of CERCLA, 42
USS.C. § 9601(21).

48. The Henderson Site is a “facility” within the meaning of Section 101(9) of
CERCLA, 42 U.S.C. § 9601(9).

49. The AMPAC Site is a “facility” within the meaning of Section 101(9) of CERCLA,
42 U.S.C. § 9601(9).

50. Perchlorate, discovered at and downgradient of the Henderson Site and the AMPAC
Site is a “hazardous substance” within the meaning of Section 101(14) of CERCLA, 42 U.S.C. §
9601(14).

51. During the time that PEPCON and AMPAC owned the AMPAC Site, disposal of
hazardous substances occurred at the AMPAC Site within the meaning of Section 101(29) of
CERCLA, 42 USS.C. § 9601(29).

52. Releases of hazardous substances have occurred at the AMPAC Site within the
meaning of Section 101(22) of CERCLA, 42 U.S.C. § 9601(22), and have caused NERT to incur
costs in response to those releases.

53. |AMPAC is liable under CERCLA as an “owner” or “operator.” An owner or
operator includes “any person owning or operating [an onshore facility],” and “any person who at

the time of disposal of any hazardous substance owned or operated any facility at which such

18524410.1/05593 1.0001

 
—

oO Oo Oo NO on F&F WH DN

28

FENNEMORE CRAIG, P.C.

ATTORNEYS AT Law
Las VEcas

 

Case 2:21-cv-01166-APG-NJK Document1 Filed 06/21/21 Page 10 of 16

hazardous substances were disposed of.” Sections 107(a)(1) — (2) and 101(20)(A)(ii) under
CERCLA, 42 U.S.C. §§ 9607(a)(1) — (2) and 9601(20)(A)(ii).

54. | NERT has undertaken, and continues to undertake, actions at the Las Vegas Wash
within the meaning of Section 101(25) of CERCLA, 42 U.S.C. § 9601(25), in response to releases
or threatened releases of hazardous substances.

55. | NERT has incurred more than $36 million in costs, which constitute “necessary
costs of response” incurred in a manner consistent with the NCP under Section 107(a)(4)(B) of
CERCLA, 42 U.S.C. § 9607(a)(4)(B).

56. Pursuant to Section 107(a) of CERCLA, 42 U.S.C. §§ 9607(a), AMPAC is strictly,
and jointly and severally, liable, or is otherwise liable as provided by applicable law, to NERT for
cost recovery for all necessary response costs incurred by NERT related to the Weir Project in the
past, and to be incurred by NERT in the future, in connection with the AMPAC Site.

57. | NERT seeks cost recovery and/or reimbursement from AMPAC for all response
costs, together with interest thereon, that NERT has incurred and will incur related to the Weir
Project as a result of the release of hazardous substances from the AMPAC Site into the
environment. NERT seeks this cost recovery and/or reimbursement based on AMPAC’s status as
an owner and/or operator of a facility where hazardous substances and wastes were disposed
pursuant to CERCLA, 42 U.S.C. §§ 9607(a).

58. As a direct and proximate result of AMPAC’s actions, NERT is entitled to recover
and obtain cost recovery and/or reimbursement for all past, present, and future response costs from
AMPAC pursuant to CERCLA, 42 U.S.C. § 9607(a).

59. NERT also is entitled to interest on the amount recovered on this claim pursuant to
Section 107(a)(2) of CERCLA, 42 U.S.C. § 9607(a)(2).

SECOND CAUSE OF ACTION
(Contribution Under CERCLA Section 113)
60. Plaintiff repeats and re-alleges all of the foregoing allegations and incorporates the

same by this reference.

-10-

18524410.1/05593 1.0001

 
—

oO Oo Oo NO on F&F WH DN

28

FENNEMORE CRAIG, P.C.

ATTORNEYS AT Law
Las VEcas

 

Case 2:21-cv-01166-APG-NJK Document1 Filed 06/21/21 Page 11 of 16

61. Sections 113(f)(1) and (3)(B), 42 U.S.C. §9613(f(1) and (3)(B), provide in relevant

part, that:

Any person may seek contribution from any other person who is liable or
potentially liable under Section 9607(a)....

A person who has resolved its liability to the United States or a State for some or
all of a response action or for some or all of the costs of such action in an

administrative or judicially approved settlement may seek contribution from any
person who is not party to a settlement...

62. | NERT has resolved its liability to the State of Nevada for matters covered by the
Weir Order.

63. | AMPAC is aresponsible party under CERCLA, but has not resolved its liability to
NERT, the United States or the State of Nevada with respect to the Weir Project.

64. | NERT has and will incur costs as a result of the release of hazardous substances
from the AMPAC Site into the environment that are greater than its allocable share of costs and
damages.

65. | AMPAC is liable to NERT for those response costs paid by NERT that are in excess
of its allocable share that is properly attributable to AMPAC,

66. | NERT requests that the Court determine the Parties’ allocable shares with respect to
response costs and damages and determine that AMPAC is liable to NERT for those response costs
and damages paid or incurred by NERT that are in excess of NERT’s allocable share and are
properly attributable to AMPAC.

67. Pursuant to Section 107(a) of CERCLA, 42 U.S.C. § 9607(a) NERT is entitled to
recover interest on response costs and damages it has paid or will pay in the future in excess of
AMPAC’s allocable share.

THIRD CAUSE OF ACTION
(Declaratory Judgment for Future Response Costs)

68. | The Trustee repeats and re-alleges all of the foregoing allegations and incorporates
the same by this reference.

69. Because NERT contends that AMPAC is responsible for payment of response costs,
an actual and substantial controversy exists between NERT and AMPAC regarding their respective

-ll-

18524410.1/05593 1.0001

 
—

oO Oo Oo NO on F&F WH DN

28

FENNEMORE CRAIG, P.C.

ATTORNEYS AT Law
Las VEcas

 

Case 2:21-cv-01166-APG-NJK Document1 Filed 06/21/21 Page 12 of 16

rights and obligations for the response costs that have been incurred and the response costs that will
be incurred to address the contamination associated with the Weir Project. Additional response
costs will be needed to restore the Weir Project area to pre-project conditions, which was caused in
whole or part by AMPAC and the releases or threatened releases at the AMPAC Site. No adequate
or speedy remedy exists for NERT in the absence of such a judicial declaration.

70. Pursuant to Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), NERT is
entitled to a declaratory judgment against AMPAC that will be binding in any subsequent action to
recover further response costs incurred by NERT, in connection with contamination associated with
the Weir Project. This determination will prevent a multiplicity of litigation.

FOURTH CAUSE OF ACTION
(Contribution Under Nevada Law)

71. The Trustee repeats and re-alleges all of the foregoing allegations and incorporates
the same by this reference.

72. Nevada Revised Statutes Section 17,.225(1) provides “...where two or more persons
become jointly or severally liable in tort for the same injury to person or property ... there is a right
of contribution among them even though judgment has not been recovered against all or any of
them.”

73. Section 17,.225(1) also provides “[t]he right of contribution exists only in favor of a
tortfeasor who has paid more than his or her equitable share of the common liability.....

74. Nevada Revised Statutes Section 17.285(4) provides that if there is no judgment,
the right of contribution is barred against the tortfeasor seeking contribution unless the tortfeasor
has “discharged by payment the common liability within the statute of limitations period applicable
to the claimant’s right of action against him or her and has commenced an action for contribution
within 1 year after payment...”

75. | NERT is a “person” within the meaning of Section 17.225 of Nevada Revised
Statutes.

76. AMPAC is a “person” within the meaning of Section 17.225 of Nevada Revised
Statutes.

-12-

18524410.1/05593 1.0001

 
—

oO Oo Oo NO on F&F WH DN

28

FENNEMORE CRAIG, P.C.

ATTORNEYS AT Law
Las VEcas

 

Case 2:21-cv-01166-APG-NJK Document1 Filed 06/21/21 Page 13 of 16

77... AMPAC caused hazardous substances, including perchlorate, to be released from
the AMPAC Site and contaminate the groundwater, and AMPAC’s actions were the proximate
cause of the vast majority of the perchlorate contamination in the groundwater in the vicinity of the
Weir Project.

78. | Asaresponsible party, AMPAC is strictly, and jointly and severally, liable for the
release of hazardous substances from the AMPAC Site into the environment.

79, | AMPAC has not resolved its liability to, nor has it entered into a good faith
settlement pursuant to Nevada Revised Statutes Section 17.245 with NERT, the United States or
the State of Nevada with respect to the contamination caused by AMPAC associated with the Weir
Project.

80. | NERT has paid more than its equitable share of the common liability with respect
to the groundwater treatment associated with the Weir Project.

81. | NERT has discharged by payment the common liability between NERT and
AMPAC with respect to the groundwater treatment associated with the Weir Project.

82. NERT is entitled to recover contribution from AMPAC for costs incurred in
connection with the treatment associated with the Weir Project.

FIFTH CAUSE OF ACTION
(Restitution/Unjust Enrichment)

83. The Trustee repeats and re-alleges all of the foregoing allegations and incorporates
the same by this reference.

84. | NERT conferred a benefit on AMPAC, without AMPAC providing proper
compensation to NERT.

85. | AMPAC is responsible for treating the perchlorate-contaminated groundwater
emanating from the AMPAC Site, including the vast majority of the perchlorate-contaminated
groundwater associated with the Weir Project.

86. | AMPAC knew, or should have known, that the vast majority of the perchlorate-

contaminated groundwater associated with the Weir Project originated from the AMPAC Site.

- 13-

18524410.1/05593 1.0001

 
—

oO Oo Oo NO on F&F WH DN

28

FENNEMORE CRAIG, P.C.

ATTORNEYS AT Law
Las VEcas

 

Case 2:21-cv-01166-APG-NJK Document1 Filed 06/21/21 Page 14 of 16

87. ._AMPAC knows that NERT has spent over $36 million to treat perchlorate-
contaminated groundwater associated with the Weir Project for which AMPAC is legally
responsible.

88. | AMPAC has failed and/or refused to reimburse NERT for its expenditures to treat
perchlorate-contaminated groundwater associated with the Weir Project that originated from the
AMPAC Site.

89. AMPAC was unjustly enriched by NERT’s treatment of the perchlorate-
contaminated groundwater associated with the Weir Project for which AMPAC was responsible,
and by unjustly benefitting from NERT’s expenditure of over $36 million to treat AMPAC’s
perchlorate-contaminated groundwater associated with the Weir Project.

90. | AMPAC appreciated this benefit by acknowledging that some of AMPAC’s
perchlorate-contaminated groundwater is not captured by its treatment system and enters the Las
Vegas Wash in the vicinity of the Weir Project.

91. AMPAC accepted and retained this benefit by allowing NERT to treat its
perchlorate-contaminated groundwater knowing that AMPAC’s groundwater treatment system was
not capturing all of the contaminated groundwater originating from the AMPAC Site, and by its
failure to take any action, or to reimburse NERT for its expenditures, towards the treatment of the
perchlorate-contaminated groundwater associated with the Weir Project.

92. It would be highly inequitable and unjust for AMPAC to retain the benefit of
NERT’s groundwater treatment associated with the Weir Project without payment of the value of
the treatment.

93. | NERT is entitled to judgment against AMPAC in an amount as determined by the
Court, plus interest at the judgment rate and attorneys’ fees and costs as permitted by law.

Prayer for Relief

WHEREFORE, the Trustee, on behalf of NERT, prays that judgment be entered in its favor
and against Defendant as follows:

l. declaring AMPAC liable for all or a portion of the response costs NERT has incurred
and may incur in the future in connection with the Weir Project;

-14-

18524410.1/05593 1.0001

 
FENNEMORE CRAIG, P.C.

ATTORNEYS AT Law
Las VEcas

—

oO Oo Oo NO on F&F WH DN

28

 

Case 2:21-cv-01166-APG-NJK Document1 Filed 06/21/21 Page 15 of 16

2. awarding damages against AMPAC for the portion of the costs that NERT has
expended (with interest thereon from the date of expenditure) in cleanup in connection with the
Weir Project and in other activities preliminary and subsequent thereto;

3. awarding NERT contribution against AMPAC for response costs and damages that
it has and will incur (with interest thereon from the date of expenditure) in connection with the
Weir Project that are allocable to AMPAC;

4, awarding NERT damages against AMPAC (with interest thereon from the date of
expenditure) for unjust enrichment for the value of the benefit AMPAC received through NERT’s
actions with respect to the Weir Project;

5. awarding NERT its costs and attorney fees incurred in connection with this suit and
in connection with the investigation and remediation conducted in connection with the Weir
Project; and,
ffi
ffi
Mii
ffi
ffi
ffi
‘ff
‘ff
‘ff
/f}

‘ff
‘ff
‘ff
ffi
ffi

-15-

18524410.1/05593 1.0001

 
FENNEMORE CRAIG, P.C.

ATTORNEYS AT Law
Las VEcas

—

oO Oo Oo NO on F&F WH DN

28

 

Case 2:21-cv-01166-APG-NJK Document1 Filed 06/21/21 Page 16 of 16

6. awarding NERT such other and further relief as the Court deems appropriate.

Dated this 21st day of June, 2021.
FENNEMORE CRAIG, P.C.

By: /sVJosh Reid
Josh Reid
Nevada Bar No. 7497
300 South Fourth Street, Suite 1400
Las Vegas, NV 89101
Telephone: (702) 692-8000
Facsimile: (702) 692-8099
Email: jreid@fennemorelaw.com

Eric L. Maassen!

William J. McKenna

Tanya C. O’Neill

FOLEY & LARDNER LLP

777 E. Wisconsin Ave.

Milwaukee, WI 53202

Telephone: (414) 271-2400

Facsimile: (414) 297-4100

Email: emaassen@foley.com
wmckenna@foley.com
toneill@foley.com

Attorneys for Plaintiff

Le Petomane XXVII, Inc., not individually, but
solely in its representative capacity as trustee of
the Nevada Environmental Response Trust

 

' Attorneys Maassen, McKenna and O’Neill will comply with LR IA 11-2 within 14 days.
- 16-

18524410.1/05593 1.0001

 
